Tilson, Judge:
The question involved in this suit is the proper classification of imported merchandise upon which duty was levied at 45 cents per pound and 60 percent ad valorem under paragraph 1213 of the Tariff Act of 1922. Plaintiffs claim the same to be properly dutiable at 60 percent ad valorem under paragraph 31 of said act, as finished or partly finished articles in chief value of compounds of cellulose.
Although this protest was filed in the office of the collector of customs at New York on October 28, 1926, the same was not forwarded to this office until September 16, 1938, approximately twelve years thereafter, and contains no explanation for this unnecessary delay.
We find from the record that certain items of the merchandise consist of articles in chief value of cellulose filaments, similar in all material respects to the merchandise the classification of which was involved in Abstract 37230, and the record therein has been admitted in evidence in this case.
We therefore hold the items of merchandise which were assessed with duty at 45 cents per pound and 60 percent ad valorem under paragraph 1213 of said act, to be properly dutiable at 60 percent ad valorem under paragraph 31 of the Tariff Act of 1922, as claimed by the plaintiffs.
To the extent indicated the specified claim in this suit is sustained; in all other respects and as to all other merchandise all the claims are overruled. Judgment will be rendered accordingly.